DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein the aircraft is a VTOL fixed-wing aircraft” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities:  In line 5, “from on onboard source” should read “from an onboard source” or the like.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 13 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 13 recites “wherein the aircraft is a VTOL fixed-wing aircraft” which is indefinite because it appears to contradict claim 11, which requires an aircraft rotor. Fixed-wing aircraft are generally understood to generate all of their lift via the fixed-wing. Thus, if the “aircraft rotor” of claim 11 were mounted on a fixed-wing aircraft, so as to generate only horizontal thrust, then it is unclear how the aircraft would be able to vertically take off and land.
Claim 25 recites “wherein each of the fan assemblies (i) comprises a respective plurality of fan blades and a respective electric motor rotor, and (ii) is disposed adjacent to an electric motor stator assembly which is mounted to a respective aircraft rotor blade” which is indefinite, because it is unclear if each fan assembly is disposed adjacent to the same stator assembly, or if each fan assembly is require to have its own stator assembly, such that there are necessarily at least two separate stator assemblies. Furthermore, if the claim is interpreted to require separate stator assemblies, it is unclear if each stator assembly would require its own separate rotor blade. This causes confusion because the fan assemblies are disclosed by Applicant as being located on the same rotor blade, so as to create a contra-rotating fan effect. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 11-14, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2019/0023385 A1) in view of Lindenbaum (US 3,482,803 A).
Regarding claim 1, Nguyen discloses an electrically-powered tip-jet engine system for turning an aircraft rotor blade (abstract, regarding the compound aircraft includes an electric motor-powered tip-jet-driven rotary wing), the system comprising: 
a first fan assembly (electric motor 430, fig. 4), each fan assembly comprising a respective plurality of fan blades (as shown in fig. 4) and a respective electric motor rotor (para. [0058] regarding the electric motors 430 located at the tip of the propeller's blades start to spin, causing the propeller's blades to turn and the aircraft begins the forward flight; Examiner notes that each electric motor 430 inherently includes a rotor);
a rigid frame assembly (wing tip of blades 120, fig.4) comprising an electric motor stator assembly (para. [0055] regarding once the receiver 750 receives a signal from the transmitter 740, it gives a command to the electronic speed control (ESC) 730, allowing electric energy to flow into the electric motor 430 from the electric battery 710 to cause the electric motors 430 on the blades 120 to spin; Examiner notes that each electric motor 430 inherently includes a stator) and configured for mounting to the aircraft rotor blade (as shown in fig. 4).
Nguyen does not appear to specifically disclose a second fan assembly, the first and second fan assemblies having substantially the same moment of inertia and configured to rotate at the same angular speed; the first fan assembly is effective to create thrust in a thrust direction by rotating clockwise with respect to the thrust direction, and the second fan assembly is effective to create thrust in the thrust direction by rotating counter-clockwise with respect to the thrust direction. 
However, Lindenbaum is in the field of heavy lift helicopters (abstract) and teaches a second fan assembly (first and second propeller blades 107; fig. 9), the first and second fan assemblies having substantially the same moment of inertia and configured to rotate at the same angular speed (first and second propeller blades 107 are identical, as shown in fig. 9); the first fan assembly (107) is effective to create thrust in a thrust direction by rotating clockwise with respect to the thrust direction (col. 8, lines 33-36, regarding the shaft 109 is power driven by the engine 42 through the gearing 37, 34 so that the propellers 107 are rotated in opposite directions; fig. 9), and the second fan assembly (107) is effective to create thrust in the thrust direction by rotating counter-clockwise with respect to the thrust direction (see again col. 8, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine system of Nguyen to include a second fan assembly, the first and second fan assemblies having substantially the same moment of inertia and configured to rotate at the same angular speed; the first fan assembly is effective to create thrust in a thrust direction by rotating clockwise with respect to the thrust direction, and the second fan assembly is effective to create thrust in the thrust direction by rotating counter-clockwise with respect to the thrust direction as taught by Lindenbaum, whereby Nguyen as modified is effectively is configured with electric motors 430 with relatively contra-rotating rotors, in order to ensure a reduction in the gyroscopic effects resulting from fan rotation (see Lindenbaum, col. 6, lines 22-24).

Regarding claim 2, Nguyen as modified discloses the invention of claim 1, and further discloses wherein the rotation in opposing directions of the first and second fan assemblies (430) is effective to eliminate gyroscopic effect on the aircraft rotor blade (see again Lindenbaum, col. 6, lines 22-24).

Regarding claim 3, Nguyen as modified discloses the invention of claim 1, but does not appear to specifically disclose wherein the first and second fan assemblies are disposed such that the respective motor rotors are adjacent to, and located on opposite sides of, the stator assembly, the stator assembly being configured as a common stator assembly for both fan assemblies. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the first and second fan assemblies disposed such that the respective motor rotors are adjacent to, and located on opposite sides of, the stator assembly, the stator assembly being configured as a common stator assembly for both fan assemblies, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). The purpose would be to ensure ease of manufacturing and assembly by requiring fewer discrete components.

Regarding claim 4, Nguyen as modified discloses the invention of claim 1, and further discloses the invention comprising two stator assemblies (per the two electric motors 430 of Nguyen as modified), each stator assembly being disposed adjacent to a respective one of the first and second fan assemblies so as to form respective first and second electric motor units (para. [0055] regarding once the receiver 750 receives a signal from the transmitter 740, it gives a command to the electronic speed control (ESC) 730, allowing electric energy to flow into the electric motor 430 from the electric battery 710 to cause the electric motors 430 on the blades 120 to spin; Examiner notes that the stator of a motor is inherently located adjacent to its corresponding rotor). 

Regarding claim 11, Nguyen discloses an aircraft configured to carry passengers (para. [0015] regarding controlled by a pilot on board or automated or pilot-less and used as an aircraft taxi to transport passengers), comprising: 
an onboard electrical power source (electric battery 710, fig. 7); 
an aircraft rotor (rotary wing 110, fig. 1) comprising a plurality of aircraft rotor blades (para. [0054] regarding the rotary wing 110 connected with one or more blades 120, fig. 4); and 
a plurality of electrically-powered tip-jet engine systems for turning the aircraft rotor (see again para. [0055]), each tip-jet engine system comprising: 
a rigid frame assembly (wing tip of blades 120, fig.4) mounted to a respective aircraft rotor blade (as shown in fig. 4) and comprising an electric motor stator assembly (see again para. [0055]; Examiner notes that each electric motor 430 inherently includes a stator); and
a first fan assembly (electric motor 430, fig. 4), each fan assembly comprising a respective plurality of fan blades (as shown in fig. 4) and a respective electric motor rotor (para. [0058] regarding the electric motors 430 located at the tip of the propeller's blades start to spin, causing the propeller's blades to turn and the aircraft begins the forward flight; Examiner notes that each electric motor 430 inherently includes a rotor).
Nguyen does not appear to specifically disclose a second fan assembly, the first and second fan assemblies having substantially the same moment of inertia and configured to rotate at the same angular speed; the first fan assembly is effective to create thrust in a thrust direction by rotating clockwise with respect to the thrust direction, and the second fan assembly is effective to create thrust in the thrust direction by rotating counter-clockwise with respect to the thrust direction. 
However, Lindenbaum teaches a second fan assembly (first and second propeller blades 107; fig. 9), the first and second fan assemblies having substantially the same moment of inertia and configured to rotate at the same angular speed (first and second propeller blades 107 are identical, as shown in fig. 9); the first fan assembly (107) is effective to create thrust in a thrust direction by rotating clockwise with respect to the thrust direction (col. 8, lines 33-36, regarding the shaft 109 is power driven by the engine 42 through the gearing 37, 34 so that the propellers 107 are rotated in opposite directions; fig. 9), and the second fan assembly (107) is effective to create thrust in the thrust direction by rotating counter-clockwise with respect to the thrust direction (see again col. 8, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine system of Nguyen to include a second fan assembly, the first and second fan assemblies having substantially the same moment of inertia and configured to rotate at the same angular speed; the first fan assembly is effective to create thrust in a thrust direction by rotating clockwise with respect to the thrust direction, and the second fan assembly is effective to create thrust in the thrust direction by rotating counter-clockwise with respect to the thrust direction as taught by Lindenbaum, whereby Nguyen as modified is effectively is configured with electric motors 430 with relatively contra-rotating rotors, in order to ensure a reduction in the gyroscopic effects resulting from fan rotation (see Lindenbaum, col. 6, lines 22-24).

Regarding claim 12, Nguyen as modified discloses the invention of claim 11, and further discloses wherein the aircraft is a helicopter (as shown in fig. 1). 

Regarding claim 13, Nguyen as modified discloses the invention of claim 11, and further discloses wherein the aircraft is a VTOL fixed-wing aircraft (fixed wings 150, as shown in fig. 2; para. [0011] regarding the compound aircraft in the preferred embodiment is convenient with VTOL capability like a helicopter, yet it can fly forward effortlessly like an airplane; see also related rejection under §112(b)). 

Regarding claim 14, Nguyen as modified discloses the invention of claim 11, and further discloses the invention additionally comprising: 
a plurality of electrically conductive wires (para. [0068], regarding battery and control interface could be located at the central system in the aircraft; and wiring 420 hidden inside the blades is used to provide electric power to the electric motors), each respective wire disposed in an aircraft rotor blade for delivering electricity to the tip-jet engine system (see again para. [0068]); and
a slip ring connected to the aircraft rotor for transmitting electric power from the power source to the plurality of wires (battery control and interface 410, as shown in fig. 4; Examiner notes that a slip ring is not explicitly mentioned by Nguyen. However, given the fact that Nguyen discloses transferring electricity from a centrally located battery to the electric motors 430 on blades 120, and a slip ring is the only conventional and practicable way of doing so, a slip ring is considered to be inherently taught by Nguyen). 

Regarding claim 24, Nguyen discloses a method for operating an aircraft comprising a plurality of electrically-powered tip-jet engine systems (see again para. [0058]) mounted to respective rotor blades of the aircraft (120), each tip-jet engine system comprising a first fan assembly (430), the method comprising: 
delivering electric power from on onboard source to the plurality of tip-jet engine systems (wiring 420 hidden inside the blades is used to provide electric power to the electric motors 430, as shown in fig. 4);
causing respective first fan assemblies of the tip-jet engine systems to rotate with respect to respective thrust directions and thereby create thrust in the thrust directions (see again para. [0058])
Nguyen does not appear to specifically disclose the first fan assemblies rotating clockwise; and a second fan assembly which is driven causing respective second fan assemblies of the tip-jet engine systems to rotate counter-clockwise with respect to the thrust directions and thereby create thrust in the thrust directions.
However, Lindenbaum teaches the first fan assemblies (107) rotating clockwise (col. 8, lines 33-36, regarding the shaft 109 is power driven by the engine 42 through the gearing 37, 34 so that the propellers 107 are rotated in opposite directions; fig. 9), and a second fan assembly (107) which is driven causing respective second fan assemblies of the tip-jet engine systems to rotate counter-clockwise with respect to the thrust directions and thereby create thrust in the thrust directions (see again col. 8, lines 33-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the engine system of Nguyen to include the first fan assemblies rotating clockwise; and a second fan assembly which is driven causing respective second fan assemblies of the tip-jet engine systems to rotate counter-clockwise with respect to the thrust directions and thereby create thrust in the thrust directions as taught by Lindenbaum, whereby Nguyen as modified is effectively is configured with electric motors 430 with relatively contra-rotating rotors, in order to ensure a reduction in the gyroscopic effects resulting from fan rotation (see Lindenbaum, col. 6, lines 22-24).

Regarding claim 25, Nguyen as modified discloses the invention in claim 24, and further discloses wherein each of the fan assemblies (i) comprises a respective plurality of fan blades (see fig. 4) and a respective electric motor rotor (see again para. [0058]), and (ii) is disposed adjacent to an electric motor stator assembly which is mounted to a respective aircraft rotor blade (see again para. [0055]; Examiner notes that each electric motor 430 inherently includes a stator; see related rejection under §112(b)).

Regarding claim 26, Nguyen as modified discloses the invention of claim 24, and further discloses wherein the aircraft is a helicopter (as shown in fig. 1). 

Regarding claim 27, Nguyen as modified discloses the invention of claim 24, and further discloses wherein the aircraft is a VTOL fixed-wing aircraft (fixed wings 150, as shown in fig. 2; para. [0011] regarding the compound aircraft in the preferred embodiment is convenient with VTOL capability like a helicopter, yet it can fly forward effortlessly like an airplane; see also related rejection under §112(b)). 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647